Citation Nr: 0209001	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 50 percent disabling, including on an 
extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 50 percent for 
bilateral pes planus.

In April 1999, the Board remanded the case to the RO for 
further development, including consideration of an 
extraschedular rating for the veteran's disability.  The case 
has been returned to the Board for appellate review.  

The Board notes that in his September 1998 substantive 
appeal, the veteran asserted that his pes planus made it 
"impossible to work."  The Board has construed this as a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue has not been addressed by the RO and has not been 
certified for appellate review.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained 
and the duties to inform and assist have been met.  

2.  The veteran is in receipt of the highest schedular 
rating assignable for the service-connected bilateral 
pes planus.  


3.  The veteran's bilateral pes planus does not present such 
an exceptional or unusual disability picture, to include 
frequent hospitalization or marked interference with 
employment, beyond that contemplated by the rating schedule.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral pes planus, including on an extraschedular basis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(a), (b)(1), 4.1, 
4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 

veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new legislative changes are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the June 1998 rating decision, the September 1998 statement 
of the case (SOC), the Board's April 1999 remand, the March 
2000 and March 2002 supplemental statements of the case 
(SSOC's), and by letter communications with the veteran with 
correspondence copies to his representative.  In particular, 
in an April 1999 letter, the RO informed the veteran that he 
should submit any medical evidence or employment records that 
would support his claim for an extraschedular evaluation, in 
accordance with the directive of the Board's April 1999 
remand.  The veteran did not respond to this letter.  
Additionally, it is noted that these notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran and his 
representative have received these communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran has been afforded VA 
examinations, the results of which are reported below.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Bilateral 
pes planus with severe manifestations, such as objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities will be 
assigned a 30 percent rating.  Pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, none of 
which are improved by orthopedic shoes or appliances, is 
assigned a 50 percent schedular rating.  This is the maximum 
rating available under Diagnostic Code 5276.  A higher rating 
is not available under any other of the Diagnostic Codes that 
pertain to the feet.  The veteran's bilateral pes planus is 
currently rated 50 percent disabling.  

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is additionally against an 
increased evaluation for this disability on an extraschedular 
basis.  The medical evidence, particularly the report from 
the September 1998 VA examination, reveals that the veteran 
has severe problems with his feet, with symptoms consistent 
with those which warrant a 50 percent evaluation under 
Diagnostic Code 5276, such as marked pronation of the ankles, 
tenderness over the plantar surfaces of the feet, marked 
inward displacement, spasms on manipulation, and swelling on 
use.  His condition has not been improved by the use of 
orthopedic shoes or inserts, and he has continued to complain 
of pain.  X-rays of the feet, dated in March 1998, revealed 
moderately severe changes of pes planus, without evidence of 
fracture, dislocation, or bony lesion.  The veteran has 
complained of tingling in his feet.  However, in a May 1999 
neurology consultation, it was reported that nerve conduction 
studies revealed evidence of a generalized sensorimotor 
neuropathy with mixed axonal and demyelinating features.  
There was no evidence of tarsal tunnel syndrome or focal 
peroneal neuropathy.  The examiner commented that the 
findings were non-specific and typically are seen in relation 
to diabetes mellitus, renal failure following toxic 
exposures, monoclonal gammopathies, connective tissue 
disease, or hereditary disorders.  It was not attributed to 
the pes planus.  

The Board finds that the preponderance of the evidence is 
against a finding that this case presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
does not show that the veteran has had frequent periods of 
hospitalization related to his pes planus.  Regarding marked 
interference with employment, the veteran's disability 
manifests itself in ways that are contemplated in the rating 
schedule.  There has been no demonstration of unusual 
manifestations regarding the veteran's disability.  

The record reflects that the veteran is not currently 
employed, and that he stopped working in 1984.  While the 
veteran's bilateral pes planus may have had some consequences 
with regard to his employment, his disability does not have 
unusual manifestations and is not shown to affect employment 
in ways that are not already taken into account under the 
provisions of the rating schedule.  It is important to note 
that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran has not submitted any employment records that 
demonstrate marked interference with employment due to the 
pes planus.  Accordingly, in the absence of medical evidence 
showing frequent hospitalizations or marked interference with 
employability (i.e. interference with employability not 
contemplated in the rating criteria), an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321 is not 
warranted in this case.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, 
including on an extraschedular basis, the benefit-of-the-
doubt doctrine does not apply.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus, including on an extraschedular basis, 
is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

